Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed January 25, 2022 is acknowledged.  Claims 1-12 and 15 are canceled. Claims 13-14 and 16-19 are amended. Claim 20 is newly added. Claims 13-14 and 16-19 and newly added claim 20 are pending in this application. 
3.	Claims 13-14 and 16-20 are under examination in this office action.
4.	Applicant’s arguments filed on January 25, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 

Claim Rejections/Objections Withdrawn
6. 	The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in response to Applicant’s arguments on p. 6 of the response and paragraph [0018] of the instant specification.
The rejection of claim 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claim is canceled.  
The rejection of claim 15 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Mihara (US2006/0134113; also published as EP0983767 or issued as US9017677) or under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Mihara (US9017677, as in IDS) as evidenced by Cua et al. (US2008/0199460, as in IDS) is moot because the claim is canceled.
The rejection of claim 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara (US2006/0134113, or EP0983767 or US9017677) as evidenced by Cua (US2008/0199460) in view of Tsuchiya et al. (EP0628639, as in IDS), Bowers et al. (US2010/0098709, as in IDS), and Chappell et al. (US2007/0225217, as in IDS) is withdrawn in response to Applicant’s amendment to the claim.

Claim Rejections/Objections Maintained
In view of the amendment filed on January 25, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 13-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 13-14 and16-20 as amended encompass using a genus of anti-IL-6 receptor (anti-IL-6R) antibodies, a genus of anti-IL-6 antibodies, a genus of chimeric antibodies, a genus of humanized antibodies and a genus of human antibodies for treating a genus of ocular autoimmune disease.
On p. 7 of the response, Applicant argues that the specification disclosed humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody that can inhibit IL-6 from binding to the IL-6 receptor and also disclosed ocular autoimmune diseases may be any of panuveitis, anterior uveitis, intermediate uveitis, scleritis, keratitis, orbital inflammation or optic neuritis  and cites paragraphs [0017]-[0018], [0012] and [0085] of the instant specification in support of the arguments.   
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed genus of anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies for treating the genus of ocular autoimmune diseases in the claimed method because:
	i. The structural and functional relationship or correlation between the claimed genus of anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies is unknown. The structural and functional correlation between uveitis/autoimmune uveitis and the claimed genus ocular autoimmune diseases is unknown. 
	ii. As previously made of record, the specification only describes humanized PM-1, MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as an anti-IL-6R antibody disclosed in Mihara (US2006/0134113 or US9017677), Tsuchiya (EP0628639) and Bowers (US2010/0098709) for treating ocular autoimmune inflammatory diseases mediated by IL-6/IL6-R including autoimmune uveitis and other recited diseases in claim 16 (see paragraphs [0018], [0012] and [0085]). 
	iii. The specification has not disclosed sufficient species for the broad genus of anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies and broad genus of ocular autoimmune diseases in the claimed method. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (binding to IL-6R or IL-6) and any particular structure or sequence for anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies. There was no known or disclosed correlation between ocular inflammatory diseases including panuveitis, anterior uveitis, intermediate uveitis, scleritis, keratitis, orbital inflammation or optic neuritis and the claimed genus of ocular autoimmune diseases. 
	iv. The specification fails to teach the detailed structures and sequences and characteristics for the claimed anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies. The specification fails to teach the detailed characteristics for the claimed ocular autoimmune disease or a well-established correlation between the claimed ocular autoimmune disease and autoimmune uveitis. The specification also fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies in the claimed method for treating the claimed genus of ocular autoimmune disease.
	Since the common characteristics/features of other anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies and other ocular autoimmune diseases are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Rudikoff et al. (see p. 1979; Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979, cited previously), Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously), Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously), MacCallum et al. (see p. 73, J. Mol. Biol.,1996; 262: 732-745, cited previously). Pascalis et al. (see p. 3079-3080 ; The Journal of Immunology, 2002; 169: 3076-3084, cited previously), Casset et al. (page 202, left col.; BBRC, 2003; 307: 198-205, cited previously), Vajdos et al. (see p. 416, left col ; J. Mol. Biol. 2002; 320: 415-428 Holm et al.(Mol. Immunol., 2007; 44: 1075-1084, cited previously) , Chen et al. (see p. 866 ; J. Mol. Bio., 1999; 293: 865-881, cited previously) and Wu et al. (see p. 152, left col. ; J. Mol. Biol., 1999; 294:151-162, cited previously). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies or ocular autoimmune diseases used in the claimed method. 
	Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-IL-6R antibodies, anti-IL-6 antibodies, chimeric antibodies, humanized antibodies and human antibodies used for treating  the claimed genus of  ocular autoimmune diseases, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
	Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 13-14 and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.



Claim Rejections - 35 USC § 102 & 103
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 
Claims 13-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara (US2006/0134113; was also published as EP0983767 or issued as US9017677) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998;) and Cua et al. (US2008/0199460). The reference of Patel and the 103(a) rejection are necessitated by Applicant’s amendment. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 13-14 and 16-20 as amended are drawn to a method for treating ocular autoimmune disease, comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of an anti-IL-6R antibody or an anti-IL-6 antibody. 
On p. 8-9 of the response, Applicant acknowledges that Mihara teaches treatment of a sensitized T cell diseases including uveitis using an anti-IL-6R antibody. But Applicant argues that Mihara does not teach ocular autoimmune diseases because the model shown in example 1 is based on sensitization with Mycobacterium butyricum and uveitis can be caused by pathogenic microorganisms and cites Exhibit 2 (Japanese Ophthalmological Society web site) in support of the arguments.    
It is noted that the Exhibits 1-2 are not listed on a PTO-1449. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131-2131.01, the cited references do teach the claimed invention or in the alternative, based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited reference do render the claimed invention obvious because:
i. Mihara teaches a method of treating sensitized T cell-mediated diseases including autoimmune diseases such as multiple sclerosis (sensitized T cells directed to MBP) and uveitis (sensitized T cells directed to S antigen), comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL6 antibody or anti-IL-6R antibody (see paragraphs [0007]; [0021]; [0135]; [0160]; [0013]-[0023]; [0025]-[0038], [0072]-[0081]; [0144]-[0160], example 2-4; p. 11, claims 1-10), which meet the limitations recited in claims 13-14 and 16-20 because multiple sclerosis is an autoimmune disease against MBP and with optic neuritis, which is an ocular autoimmune disease; and uveitis is an autoimmune uveitis against S antigen (see paragraphs [0007]; [0021]), which is an ocular autoimmune disease as evidenced by Patel et al. (see p. 992, table 1; Patel et al., Am. Famil. Physi. 2002; 66:991-998) and Cua et al. (US2008/0199460; see paragraphs [0064]-[0065]). 
Multiple sclerosis disclosed by Mihara is an autoimmune disease with optic neuritis, which is an ocular autoimmune disease as evidenced by Patel et al. (see p. 992, table 1). Patel teaches that several autoimmune diseases have ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, and the autoimmune diseases affecting eyes include multiple sclerosis, which is with optic neuritis and thus is with an ocular autoimmune disease (see p. 992, Table 1).
Uveitis disclosed by Mihara is an autoimmune uveitis against S antigen (see paragraphs [0007]; [0021]), and uveitis can be caused by an autoimmune disease affecting eyes and including panuveitis, anterior uveitis and intermediate uveitis as evidenced by Cua et al. (see paragraphs [0061]-[0065]). Cua teaches that uveitis is an ocular inflammatory diseases (OID) that inflammation affecting one or more of the three parts of the eye that make up the uvea: the iris, the ciliary body and the choroid, and that inflammation in multiple parts of the same eye (anterior, intermediate, and posterior sections) is called Panuveitis, in the front part of the eye (the iris) is called anterior uveitis (the most common form of uveitis and is called iritis) and in the anterior vitreous, peripheral retina, and ciliary body, with minimal or no anterior segment or chorioretinal inflammatory signs is called Intermediate uveitis (see paragraph [0064]).  Cua also teaches that uveitis can be caused by autoimmune disorders and is an autoimmune ocular inflammatory disease (AOID) and AOID is a manifestation of a systemic autoimmune disease including rheumatoid arthritis (RA), systemic lupus erythematosus (SLE) and ankylosing spondylitis (AS), and the eye is one of a variety of organs throughout the body that are being attacked (see paragraphs [0063]-[0064]).
Thus, Mihara teaches a method of treating an ocular autoimmune disease including optic neuritis and autoimmune uveitis comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL6 antibody or anti-IL-6R antibody because multiple sclerosis is an autoimmune disease against MBP and is with optic neuritis, which is an ocular autoimmune disease; and autoimmune uveitis against S antigen, which affects one or more of the three parts of the eye that make up the uvea and includes anterior uveitis (the iris), intermediate uveitis (ciliary body), and panuveitis (the iris, the ciliary body and the choroid) as recited in instant claims as evidenced by Patel and Cua. Mihara also teaches parenteral administration as in claim 14 and a dose of 0.01 to 100mg/kg body weight as in claim 19 (see paragraph [0132], in particular). Mihara teaches that the anti-IL-6R antibody is a humanized, chimeric, or human antibody as in claim 17 (see paragraphs [0072]-[0081]; p. 11, claims 1-10) or humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 18 (see paragraphs [0081]; [0037]-[0038]; [016]-[0021]; [0035]-[0038]; [0072]-[0081]; [0149]-[0160]; examples 3-4; p. 11, claims 1-10). Thus, claims 13-14 and 16-20 are anticipated by Mihara as evidenced by Patel and Cua. 
ii. Even if Mihara does not teach that multiple sclerosis is with optic neuritis, an ocular autoimmune disease recited in instant claims 13 and 16 or does not teach that uveitis is an ocular autoimmune disease including panuveitis, anterior uveitis, intermediated uveitis as recited in claims 13 and 16, Patel and Cua teach these limitations and provide motivation and an expectation of success. In particular, Patel teaches that several autoimmune diseases have ocular manifestations, wherein the autoimmune diseases with ocular manifestations include multiple sclerosis with optic neuritis (see p.992, Table 1). Cua teaches that ocular inflammatory disease (OID), such as uveitis is inflammation in the uveal tract; scleritis is inflammation of the sclera and pars planitis is inflammation of the pars plana, and can be caused by autoimmune disorders, and OID is a manifestation of a systemic autoimmune disease, and the eye is one of a variety of organs throughout the body that are being attacked, wherein the systemic autoimmune diseases include rheumatoid arthritis (RA), systemic lupus erythematosus (SLE) and ankylosing spondylitis (AS). Cua teaches that uveitis can be either acute or chronic and that the chronic form of uveitis is associated with systemic disorders including autoimmune disease such as ankylosing spondylitis, Behcet's syndrome, juvenile rheumatoid arthritis, Reiter's syndrome (see paragraph [0062]). Cua teaches uveitis means inflammation affecting one or more of the three parts of the eye that make up the uvea: affecting the iris is called anterior uveitis, affecting the ciliary body is called intermediated uveitis, affecting the choroid is called posterior uveitis and the presence of inflammation in multiple parts of the same eye (anterior, intermediate, and posterior sections) is called panuveitis (see paragraph [0061]). Cua teaches that anterior uveitis involves inflammation in the front part of the eye, usually isolated to the iris and is the most common form of uveitis and is often called iritis, and anterior uveitis is associated with the presence of an autoimmune disease such as rheumatoid arthritis or ankylosing spondylitis (see paragraphs [0063]-[0064]). It would have been obvious to one of ordinary skill in the art at the time of the instant invention was made to combine the teachings of Patel and Cua with the teaching of Mihara to treat ocular autoimmune diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis in the method of Mihara with an expectation of success because Mihara teaches a method of treating autoimmune diseases including multiple sclerosis and autoimmune uveitis comprising administering to a patient in need thereof a pharmaceutical composition comprising an IL-6 antagonist including anti-IL6 antibodies and anti-IL-6R antibodies, while Patel teaches that multiple sclerosis is with optic neuritis, and Cua teaches that uveitis can be caused by autoimmune disorders and includes anterior uveitis (inflammation in the iris), intermediated uveitis (inflammation in the ciliary body), posterior uveitis (inflammation in the choroid) and panuveitis (inflammation in multiple parts of the same eye: anterior, intermediate, and posterior sections). In this combination, both Mihara’s autoimmune diseases including multiple sclerosis with optic neuritis and autoimmune uveitis, and Patel and Cua’s autoimmune diseases with ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis are the same diseases and have the same pathogenesis they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Mihara’s method using Patel and Cua’s autoimmune diseases with ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat ocular autoimmune diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis because Mihara teaches a method of treating autoimmune diseases including multiple sclerosis with optic neuritis and autoimmune uveitis, comprising administering to a patient in need thereof a pharmaceutical composition comprising an IL-6 antagonist including anti-IL6 antibodies and anti-IL-6R antibodies, and Patel and Cua teach several autoimmune diseases have ocular manifestations, wherein the autoimmune diseases with ocular manifestations include multiple sclerosis (optic neuritis), and uveitis is an ocular inflammatory disease (OID) and can be caused by autoimmune diseases, and include anterior uveitis (inflammation in the iris), intermediated uveitis (inflammation in the ciliary body), posterior uveitis (inflammation in the choroid) and panuveitis (inflammation in multiple parts of the same eye: anterior, intermediate, and posterior sections).
Thus, it is obvious to combine two prior art elements (i.e. autoimmune disease with ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation taught by Patel and Cua, and Mihara’s method of treating autoimmune diseases including multiple sclerosis with optic neuritis and autoimmune uveitis including anuveitis, anterior uveitis, intermediated uveitis using an anti-IL-6R or anti-IL-6 antibody) according known methods (i.e. Mihara’s method) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
Accordingly, the rejection of claims 13-14 and 16-20 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara in view of Patel and Cua is maintained.
9.	Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara (US2006/0134113; was also published as EP0983767 or issued as US9017677) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998;) and Cua et al. (US2008/0199460) as applied to claims 13-14 and 16-20 above, and further in view of Tsuchiya et al. (EP0628639, as in IDS) and Bowers et al. (US2010/0098709). The reference of Patel is necessitated by Applicant’s amendment. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 9 of the response, Applicant argues that Mihara does not teach or suggest a method for treating an ocular autoimmune disease using a pharmaceutical composition comprising an anti-IL-6 or anti-IL-6R antibody as in claim 13 and Tsuchiya and Bowers only teach particular anti-IL-6R antibodies and Chappell is cited for teaching different ophthalmatic inflammatory diseases in claim 16. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do teach the claimed invention or render the claimed invention obvious because:
i. For the reasons set forth above, Mihara, Patel and Cua do teach the method recited in claims 13-14 and 16-20.
ii. The difference between the claimed method and Mihara, Patel and Cua’s method is the specific humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody recited in claim 18.
iii. Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Tsuchiya and Bowers are cited to support humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody recited in claim 18
iv. In this case, even if Mihara does not explicitly teach humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 18, Tsuchiya (EP0628639) and Bowers (US2010/0098709) teaches these limitations and provide motivation and an expectation of success because Tsuchiya teaches humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 18 (see p. 3-4; p. 7-23; p. 97-101, in particular) and Bowers teaches humanized anti-IL-6Ra antibody Tocilizumab is also known as hPM-1 antibody for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis as recited in claim 16 ([0241]-[0255], in particular). It would have been obvious to a skilled artisan at the time the invention was made to use other humanized anti-IL-6R antibody including humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 as in claim 18 in the method of Mihara with an expectation of success because Mihara teaches a method of treating autoimmune diseases including multiple sclerosis and autoimmune uveitis comprising administering to a patient in need thereof a pharmaceutical composition comprising an IL-6 antagonist including anti-IL6 antibodies and anti-IL-6R antibodies, while Tsuchiya  and Bowers teach that other humanized anti-IL-6R antibodies including humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody and Tocilizumab are anti-IL-6R antibodies and can be used for treatment of different ocular inflammatory and autoimmune diseases related to IL-6 or IL-6R including uveitis, scleritis, optic neuritis. The skilled artisan would have expected success in substituting Tsuchiya and Bowers’ humanized PM-1, MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody for the humanized anti-IL-6R antibody in Mihara’s-treatment method because Mihara teaches a method of treating autoimmune diseases including multiple sclerosis and autoimmune uveitis comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL6 antibody, anti-IL-6R antibody or humanized anti-IL-6 antibody or anti-humanized IL-6R antibody including humanized PM-1 antibody, and Tsuchiya and Bowers teach humanized hPM-1 antibody and humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis. The skilled artisan could have substituted one compound for another because Tsuchiya and Bowers teach humanized hPM-1 antibody, humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody can be used for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that humanized hPM-1 antibody, humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody would be safe and effective based on the humanized hPM-1 antibody, humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody’ shared activity with the anti-IL-6R activity taught by Mihara. Thus, the results of using other humanized anti-IL-6R antibodies including humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody in the method of Mihara for treating an ocular autoimmune disease including optic neuritis, autoimmune uvetitis including panuveitis, anterior uveitis or intermediate uveitis are expected because Tsuchiya and Bowers’ other humanized anti-IL-6R antibodies share the same activity as the Mihara’s humanized anti-IL-6R antibodies. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results or simply substitute one known element for another to obtain predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claim 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara in view of Patel, Cua, Tsuchiya and Bowers is maintained. 


New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on January 25, 2022.

Claim Rejections - 35 USC § 112
10.	Claims 13-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 13-14 and 17-19 as amended are directed to a method for treating ocular autoimmune disease, comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of an anti-IL-6 receptor antibody or anti-IL-6 antibody. 
The instant claims now recite a new limitation “ocular autoimmune disease”, which was not clearly disclosed in the specification and claims as filed, and now changes the scope of the instant disclosure as filed.  Such a limitation recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification fails to disclose the limitation “ocular autoimmune disease”.  The specification only discloses “ocular inflammatory disease, wherein the ocular inflammatory disease is any of panuveitis, anterior uveitis, intermediate uveitis, scleritis, keratitis, orbital inflammation, optic neuritis, dry eye, diabetic retinopathy, proliferative vitreoretinopathy or postoperative inflammation” and experimental autoimmune uveitis in mice (see paragraphs [0032], [0111], [0113] and examples 1-3 of the published specification). Applicant provides no guidance as to what is encompassed within the definition of “ocular autoimmune disease”. Accordingly, in the absence of sufficient recitation of “ocular autoimmune disease”, the specification does not provide adequate written description to support the new limitation “ocular autoimmune disease” recited in claim 13. Support is not found for the new limitation “ocular autoimmune disease” as disclosed in the original specification and thus the recitation constitutes new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.

Claim Rejections - 35 USC § 102 & 103
11.	Claim 13-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 102 (a)/(e) as anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Okuda et al. (US20060251653, published Nov 9, 2006, filed Nov 11, 2004, priority Apr 28, 2003; was also issued as US7521052, as in IDS) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998) and Cua et al. (US2008/0199460, published Aug 21, 2008, priority Sep 1, 2005, as in IDS). The citations of Okuda are based on US20060251653.
Claim 13-14 and 16-20 as amended are drawn to a method for treating ocular autoimmune disease, comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of an anti-IL-6R antibody or anti-IL-6 antibody. Dependent claims are directed to parenteral administration (claim 14), different ocular autoimmune diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis (claims 16 and 20), different forms of anti-IL-6R antibodies including a chimeric antibody, a humanized antibody or a human antibody (claim 17), different anti-IL-6R antibodies including humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody (claim 18), and a dose of 0.01 to 100mg/kg body weight of the anti-IL-6R or anti-IL6 antibody (claim 19).
Okuda et al. (US20060251653) teaches a method of treating IL-6 related diseases including autoimmune diseases with ocular manifestations, comprising administering to a patient in need thereof a pharmaceutical composition comprising an IL-6 antagonist including anti-IL6 antibodies and anti-IL-6R antibodies or in combination with an immunosuppressant, wherein the autoimmune diseases with ocular manifestations include juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome, and wherein the ocular manifestations include panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, which meets the limitations recited in claims 13-14 and 16-20 (see paragraphs [0006]-[0016]; [0019]-[0020], [0026]-[0028]; [0052]; [0055]-[0065]; [0100]-[0101]; [0142]-[0185], examples 1-4, p. 13-15, claims 31-80) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998) and Cua et al. (US2008/0199460). Okuda also teaches parenteral administration as in claim 14 (see [0025], in particular). Okuda teaches that the anti-IL-6R antibody is a humanized, chimeric, or human antibody as in claim 17 (see paragraphs [0092]-[0101], in particular) or is humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 18 (see paragraphs [0014]; [0062]-[0063]; [0092]-[0101]; examples 2-3; p. 14-15, claims 56-80, in particular). Okuda also teaches that the anti-IL-6R antibody is administered at a dose of 0.02-150mg/kg/4 weeks or 0.5-30mg/kg/4 weeks, 2-8mg/kg/4 weeks, 4mg/kg or 6-16mg/kg or 6-10m/kg, or  0.5mg/kg per week, which are either within or overlap with the claimed range of 0.01 to 100mg/kg body weight as in claim 19 (see paragraphs [0015]-[0016]; [0026]-[0027]; [0052], claims 23-25; 43-48; 69-71 and 73-74, in particular). 
The teaching of Okuda meets the limitations recited in claims 13-14 and 16-20 because several autoimmune diseases disclosed in the Okuda’s method have ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, which are ocular autoimmune diseases as evidenced by Patel et al. (see p.  992, table 1; Patel et al., Am. Famil. Physi. 2002; 66:991-998;) and Cua et al. (US2008/0199460; see paragraphs [0061]-[0065]). The treatment of these autoimmune diseases with ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis with an anti-IL-6R or anti-IL-6 antibody disclosed by Okuda inherently treats panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, which are ocular autoimmune diseases. Thus, claims 13-14 and 16-20 are anticipated by Okuda.

Even if Okuda does not teach that autoimmune diseases have ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, Patel and Cua teach these limitations. In particular, Patel  teaches that several autoimmune diseases have ocular manifestations, wherein the autoimmune diseases with ocular manifestations include rheumatoid arthritis (keratoconjunctivitis sicca, scleritis, keratitis); juvenile rheumatoid arthritis (uveitis); Sjögren’s syndrome (keratoconjunctivitis sicca); ankylosing spondylitis (uveitis); Reiter’s syndrome (conjunctivitis, uveitis, keratitis); enteropathic arthritis ( uveitis, keratitis); psoriatic arthritis (uveitis, conjunctivitis, keratitis); systemic lupus erythematosus (keratoconjunctivitis sicca, conjunctivitis, uveitis, scleritis, keratitis) and multiple sclerosis (optic neuritis) (see p.992, Table 1).
Cua teaches that uveitis is an ocular inflammatory disease (OID) with inflammation in the uveal tract; scleritis is inflammation of the sclera and pars planitis is inflammation of the pars plana, and also teaches that uveitis can be caused by autoimmune disorders (AOID), and AOID is a manifestation of a systemic autoimmune disease, and the eye is one of a variety of organs throughout the body that are being attacked, wherein the systemic autoimmune diseases include rheumatoid arthritis (RA), systemic lupus erythematosus (SLE) and ankylosing spondylitis (AS) (see paragraphs [0004]-[0009]; [0014]). Cua teaches that uveitis can be either acute or chronic and that the chronic form of uveitis is associated with systemic disorders including autoimmune disease such as ankylosing spondylitis, Behcet's syndrome, juvenile rheumatoid arthritis, Reiter's syndrome (see paragraph [0062]). Cua teaches uveitis means inflammation affecting one or more of the three parts of the eye that make up the uvea: the iris (anterior uveitis), the ciliary body (intermediated uveitis) and the choroid (posterior uveitis). Panuveitis denotes the presence of inflammation in multiple parts of the same eye (anterior, intermediate, and posterior sections) (see paragraph [0061]). Cua teaches that anterior uveitis involves inflammation in the front part of the eye, usually isolated to the iris and is the most common form of uveitis and is often called iritis and anterior uveitis is associated with the presence of an autoimmune disease such as rheumatoid arthritis or ankylosing spondylitis (see paragraphs [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention was made to combine the teachings of Patel and Cua with the teaching of Okuda to treat ocular autoimmune diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis in the method of Okuda with an expectation of success because Okuda teaches a method of treating IL-6 related diseases including autoimmune diseases with ocular manifestations, comprising administering to a patient in need thereof a pharmaceutical composition comprising an IL-6 antagonist including anti-IL6 antibodies and anti-IL-6R antibodies or in combination with an immunosuppressant, wherein the autoimmune diseases with ocular manifestations include juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome, and wherein the ocular manifestations include panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, while Patel and Cua teach that several autoimmune diseases including juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome have ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis. In this combination, both Okuda’s autoimmune diseases and Patel and Cua’s autoimmune diseases with ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis are the same diseases and have the same pathogenesis they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Okuda’s method using Patel and Cua’s autoimmune diseases with ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat ocular autoimmune diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis because Okuda teaches a method of treating IL-6 related diseases including autoimmune diseases including juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome, comprising administering to a patient in need thereof a pharmaceutical composition comprising an IL-6 antagonist including anti-IL6 antibodies and anti-IL-6R antibodies or in combination with an immunosuppressant and Patel and Cua teach that autoimmune diseases including juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome have ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis. Thus, it is obvious to combine two prior art elements (i.e. autoimmune diseases including juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome have ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis taught by Patel and Cua and Okuda’s method of treating autoimmune diseases using an anti-IL-6R or anti-IL-6 antibody ) according known methods (i.e. Okuda’s method of treating autoimmune diseases including juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome using an anti-IL-6R or anti-IL-6 antibody) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Claim Rejections - 35 USC § 103
12.	 Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuda et al. (US20060251653, was also issued as US7521052, as in IDS) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998) and Cua et al. (US2008/0199460) as applied to claims 13-14 and 16-20 above, and further in view of Tsuchiya et al. (EP0628639, as in IDS) and Bowers et al. (US2010/0098709).
Okuda, Patel and Cua are set forth above. Even if Okuda does not explicitly teach humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 18, Tsuchiya (EP0628639) and Bowers (US2010/0098709) teaches these limitations and provide motivation and an expectation of success because Tsuchiya teaches humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 18 (see p. 3-4; p. 7-23; p. 97-101, in particular) and Bowers teaches humanized anti-IL-6Ra antibody Tocilizumab is also known as hPM-1 antibody for treatment of inflammatory and autoimmune disease or IL-6 related diseases, wherein the inflammatory and autoimmune disease or IL-6 related diseases include uveitis, scleritis, optic neuritis, rheumatoid arthritis, Juvenile idiopathic arthritis and systemic lupus erythematosus as recited in claim 16 (see paragraphs [0021]; [0237]; [0241]-[0255], in particular).
It would have been obvious to a skilled artisan at the time the invention was made to use other humanized anti-IL-6R antibody including humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody or tocilizumab as in claim 18 in the method of Okuda, Patel and Cua to treat different forms of autoimmune uveitis including panuveitis, anterior uveitis or intermediate uveitis or other ocular autoimmune inflammatory diseases related to IL-6/IL-6R with an expectation of success because other humanized anti-IL-6R antibodies including humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody and Tocilizumab are anti-IL-6R antibodies and can be used for treatment of different ocular autoimmune inflammatory diseases related to IL-6 or IL-6R including uveitis or other diseases recited in claim 19 as taught by Okuda, Patel and Cua. The skilled artisan would have expected success in substituting Tsuchiya and Bowers’ humanized PM-1, MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody for the humanized anti-IL-6R antibody in Okuda, Patel and Cua’s treatment method because Okuda, Patel and Cua teach method of treating autoimmune diseases with ocular manifestations including  panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis by an anti-IL6 antibody, anti-IL-6R antibody or humanized anti-IL-6 antibody or anti-humanized IL-6R antibody including humanized PM-1 antibody, while Tsuchiya and Bowers teach humanized hPM-1 antibody and humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis, rheumatoid arthritis, Juvenile idiopathic arthritis and systemic lupus erythematosus. The skilled artisan could have substituted one compound for another because Tsuchiya and Bowers teach humanized hPM-1 antibody, humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody can be used for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis, rheumatoid arthritis, Juvenile idiopathic arthritis and systemic lupus erythematosus. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that humanized hPM-1 antibody, humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody would be safe and effective based on the humanized hPM-1 antibody, humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody’ shared activity with the anti-IL-6R activity taught by Okuda. Thus, the results of using other humanized anti-IL-6R antibodies including humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody in the method of Okuda, Patel and Cua for treating autoimmune diseases with ocular manifestations or ocular autoimmune diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis are expected because Tsuchiya and Bowers’ other humanized anti-IL-6R antibodies share the same activity as the Okuda’s humanized anti-IL-6R antibodies. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results or simply substitute one known element for another to obtain predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 

13.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuda et al. (US20060251653, was also issued as US7521052, as in IDS) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998) and Cua et al. (US2008/0199460) as applied to claims 13-14 and 16-20 above, and further in view of Mihara (US2006/0134113; was also published as EP0983767 or issued as US9017677).
Okuda, Patel and Cua are set forth above but fail to teach a dose range that is exactly identical to the claimed range (i.e. 0.01-100mg/kg body weight) as in claim 19.
While Okuda, Patel and Cua do not explicitly teach a dose range that is exactly identical to the claimed range (i.e. 0.01-100mg/kg body weight) as in claim 19, Mihara teaches this limitation and provides motivation and an expectation of success. In particular, Mihara teaches a method of treating autoimmune diseases including multiple sclerosis (sensitized T cells directed to MBP) and uveitis (sensitized T cells directed to S antigen), comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL6 antibody or anti-IL-6R antibody at a dose of 0.01 to 100mg/kg body weight (see paragraphs  [0132];  [0007]; [0021]; [0135]; [0160]; [0013]-[0023]; [0025]-[0038], [0072]-[0081]; [0144]-[0160], example 2-4; p. 11, claims 1-10).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention was made to combine the teaching of with the teachings of Okuda, Patel and Cua to use the claimed dose range of 0.01-100mg/kg body weight in the method of Okuda, Patel and Cua twith an expectation of success because Okuda, Patel and Cua teach a method of treating IL-6 related diseases including autoimmune diseases with ocular manifestations, comprising administering to a patient in need thereof a pharmaceutical composition comprising an IL-6 antagonist including anti-IL6 antibodies and anti-IL-6R antibodies or in combination with an immunosuppressant, wherein the autoimmune diseases with ocular manifestations include juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome, and wherein the ocular manifestations include panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, while Mihara teaches using a pharmaceutical composition comprising an anti-IL6 antibody or anti-IL-6R antibody at a dose of 0.01 to 100mg/kg body weight in a method for treating autoimmune diseases including multiple sclerosis (sensitized T cells directed to MBP) and uveitis (sensitized T cells directed to S antigen). In this combination, both Okuda, Patel and Cua’s method and Mihara’s method are performing the same function they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Okuda, Patel and Cua’s method using Mihara’s dose range, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat ocular autoimmune diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis because Okuda, Patel and Cua teach a method of treating IL-6 related diseases including autoimmune diseases with ocular manifestations, comprising administering to a patient in need thereof a pharmaceutical composition comprising an IL-6 antagonist including anti-IL6 antibodies and anti-IL-6R antibodies or in combination with an immunosuppressant, wherein the autoimmune diseases with ocular manifestations include juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome, and wherein the ocular manifestations include panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, and Mihara teaches using a pharmaceutical composition comprising an anti-IL6 antibody or anti-IL-6R antibody at a dose of 0.01 to 100mg/kg body weight in a method for treating autoimmune diseases including multiple sclerosis (sensitized T cells directed to MBP) and uveitis (sensitized T cells directed to S antigen). Thus, it is obvious to combine two prior art elements (i.e. Patel and Cua and Okuda’s method of treating autoimmune diseases with ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis using an anti-IL-6R or anti-IL-6 antibody and Mihara’s method of treating autoimmune diseases including multiple sclerosis and uveitis using an anti-IL-6 or anti-IL-6R antibody at a dose of 0.01-100mg/kg body weight) according known methods (i.e. Okuda’s method of treating autoimmune diseases including juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome using an anti-IL-6R or anti-IL-6 antibody) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Conclusion

14.	NO CLAIM IS ALLOWED.




15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
April 28, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649